Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/24/2022 has been entered.

Response to Arguments
Applicant notes in the REMARKS that “In the Decision on Appeal, the rejection against claims 22-24 was reversed and no outstanding issues remain with respect to these claims.”
However, at least claims 22-24 are now rejected in view of the newly discovered reference(s) to Evans et al. (KR 10-2009-0042791 A), as cited by applicant.  Rejections based on the newly cited reference(s) follow.

Election/Restrictions
Applicant’s election of Group A, Claims 1-12, drawn to an energy-absorbing device in the reply filed on 4/16/18 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 20 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31
Claim 40 recites the limitation "the structural vehicle component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --a structural vehicle component--.
Claim 41 recites the limitation "the structural vehicle component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --a structural vehicle component--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 29-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (U.S. Patent Application 5,139,843) in view of Wang (CN 101797822 A), Evans et al. (KR 10-2009-0042791 A), as cited by applicant.
Regarding claims 22-24 and 34, Murakami et al. (Figs. 1-6) discloses an energy-absorbing device 1, comprising:

wherein the polymer reinforcement structure comprises a polymer matrix (at least column 1 lines 40-52; column 2 lines 23-24; column 3 lines 24-27); and 
a shell 4 comprising two walls extending from a back and forming a shell channel, 
wherein the shell comprises continuous fibers and a resin matrix (at least Fig. 1; abstract; column 2 lines 24-55; column 3 lines 28-33; column 4 lines 2-8, 27-36; column 5 line 10 – column 8 line 24; claims 1-2); 
 wherein the polymer reinforcement structure is located in the shell channel (at least Figs. 1-4B);
wherein the polymer reinforcement structure comprises 
honeycombs and/or 
ribs (at least Fig. 1; abstract; column 1 line 5 – column 8 line 26; claims 1-
2); and 
wherein the continuous fibers comprise at least one of
fabric fibers 4b (at least Figs. 4A, 4B; claims 1-2), and
unidirectional tape fibers 4a, 6 (at least abstract; Figs. 4A, 4B; claims 1-2).
But Murakami et al. does not specifically disclose the polymer reinforcement structure comprising chopped fibers (claim 22), wherein the chopped fibers are selected from glass fibers, carbon fibers, bamboo fibers, aramid fibers, and combinations comprising at least one of the foregoing (claim 34). Wang (Figs. 1-5) discloses that it is known in the art to provide a polymer reinforcement structure 2, wherein the polymer reinforcement structure comprises a polymer matrix and chopped claim 22), wherein the chopped fibers are selected from glass fibers, carbon fibers, bamboo fibers, aramid fibers, and combinations comprising at least one of the foregoing (at least paragraph [0029], [0033]) (claim 34), to achieve various high mechanical properties while facilitating production and reducing cost (at least abstract; paragraphs [0001]-[0035]; claims 1-4). Therefore, in view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the polymer reinforcement structure of Murakami et al. comprising a polymer matrix with chopped fibers according to the teachings of Wang, in order to achieve the desirable results of various high mechanical properties while facilitating production and reducing cost.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try making the above modification of providing the polymer reinforcement structure of Murakami et al. comprising a polymer matrix with chopped fibers of Wang, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and the above modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).
Also, Murakami et al. does not specifically disclose at least one of (claim 22)
wherein the fabric fibers are located in a single plane and oriented in at least two directions (claim 23); and
wherein greater than or equal to 90% of the unidirectional tape fibers are oriented in the same direction (claim 24).
Evans et al. (Figs. 1-8C) discloses that it is known in the art to provide 
claim 22)
fabric fibers 28, 30, 
wherein the fabric fibers 28, 30 are located in a single plane and oriented in at least two directions (at least claims; also highlighted section of at least page 5 of the machine translation states “Alternatively, the plurality of fibers can extend in different directions or can be woven, ie entangled with one another”; examiner notes that applicant discloses in paragraph [0034] of the PGPub that “Fabrics have fibers in a single plane and oriented in at least two  directions (e.g. a weave), therefore, Evans et al. meets this limitation)(claim 23); and
unidirectional tape fibers, 
wherein greater than or equal to 90% of the unidirectional tape fibers are oriented in the same direction (highlighted section of at least page 5 of the machine translation states “Whether continuous or discontinuous, each of the plurality of fibers 28 preferably extends generally in the same direction”, therefore, Evans et al. meets this limitation)(claim 24) 
to increase stiffness, rigidity, and impact strength of the reinforcing composite layer 26.
Therefore, in view of the teachings of Evans et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murakami et al. and Wang as modified above according to 
Regarding claim 29-33 and 35-38, the combination of Murakami et al., Wang, and Evans et al. as modified above discloses the device, 
(with respect to claim 29) wherein the polymer reinforcement structure 2 comprises honeycombs (at least Fig. 1; abstract; column 1 line 5 – column 8 line 26; claims 1-2) that extend in the same direction as the walls toward the back;  
(with respect to claim 30) wherein the polymer reinforcement structure 2 is inseparably attached to the shell 4 (via adhesive tape 6 in at least Figs. 3, 4B; because adhesive tape 6 in at least Fig. 3 of Murakami et al. may be a thermosetting type pressure sensitive adhesive tape (column 3 lines 48-65), Murakami et al. meets the limitation that the polymer reinforcement structure 2 is “inseparably attached” to the shell 4; that is, the tape cannot be removed without damage to itself, the polymer reinforcement structure and/or to the shell);
(with respect to claim 31) wherein the shell channel has a major axis, the honeycomb structure 2 comprises honeycomb channels, and the honeycomb channels are oriented perpendicular to the major axis (at least Fig. 1);
(with respect to claim 32) wherein the polymer reinforcement structure 2 has a hollow honeycomb structure with hexagonal comb geometry (at least Fig. 1); 
(with respect to claim 33
(with respect to claim 35) wherein the device forms a structural vehicle component comprising bumper beam, rail, chassis, floor rocker, cross-bar, an instrument panel, cross-car member, door support bar, seat structure, suspension controller, engine block, oil pump cover, and combinations comprising at least one of the foregoing (at least column 1 lines 13-24); 
(with respect to claim 36) wherein the device comprises metal fibers and is otherwise metal free (at least abstract; column 1 lines 40-52; column 2 lines 23-55; column 3 lines 24-33; column 4 lines 2-8, 27-36; column 5 line 10 – column 8 line 24; claims 1-2);
(with respect to claim 37) wherein the device comprises no metal shell, coating, or housing (at least abstract; column 1 lines 40-52; column 2 lines 23-55; column 3 lines 24-33; column 4 lines 2-8, 27-36; column 5 line 10 – column 8 line 24; claims 1-2);
(with respect to claim 38) wherein energy-absorbing device is metal free (at least abstract; column 1 lines 40-52; column 2 lines 23-55; column 3 lines 24-33; column 4 lines 2-8, 27-36; column 5 line 10 – column 8 line 24; claims 1-2).
Regarding claim 40, the combination of Murakami et al., Wang, and Evans et al. as modified above discloses a vehicle (at least column 1 lines 13-21), comprising:
the structural vehicle component 1; and
wherein the structural vehicle component is the energy-absorbing device of Claim 22 (at least Figs. 1-6). But the combination of Murakami et al., Wang, and Evans et al. as modified above does not specifically disclose the vehicle comprising an engine; and a drive mechanism. However, examiner notes that a vehicle comprising an engine and a drive mechanism is old and well known in the art. Therefore, it would have been .
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (U.S. Patent Application 5,139,843) in view of Wang (CN 101797822 A), Evans et al. (KR 10-2009-0042791 A) as applied to claim 22 above, and further in view of Koetter et al. (DE 10 2011 109 514 A1), previously cited by applicant.
Regarding claims 27 and 28, the combination of Murakami et al., Wang, and Evans et al. as modified above discloses the claimed invention except for wherein the shell comprises a plurality of holes through the walls and openings at edges of the shell; and some of the polymer matrix is located in the holes and the openings, forming a mechanical bond between the shell and the polymer reinforcement structure. Koetter et al. (Figs. 1-5) discloses that it is known in the art to provide a plurality of holes 6 through the walls 5 and openings 6 at edges of the shell 2, 5, and wherein some of the polymer matrix is located in the holes and openings, forming a mechanical bond between the shell and the polymer reinforcement structure (at least Fig. 3d and abstract). Therefore, in view of the teachings of Koetter et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murakami et al., Wang, and Evans et al. as modified above with the plurality of holes and openings according to the teachings of Koetter et al., in order to .
Claim 39 and 41 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (U.S. Patent Application 5,139,843) in view of Wang (CN 101797822 A), Evans et al. (KR 10-2009-0042791 A) as applied to claim 22 above, and further in view of Zabik (U.S. Patent Application Publication 2008/0048462 A1), previously cited by examiner.
Regarding claim 39, the combination of Murakami et al., Wang, and Evans et al. as modified above discloses the claimed invention except for a structural body of a vehicle, comprising: 
a hollow structural vehicle component comprising walls that define a cavity, 
wherein the structural vehicle component has a component length; and 
the energy-absorbing device of claim 22;
wherein the energy-absorbing device is located in the cavity. 
Zabik (Figs. 1-15) discloses a structural body of a vehicle, comprising: 
a hollow structural vehicle component 11 comprising walls that define a cavity, wherein the structural vehicle component has a component length; and 
an energy-absorbing device 12, 20, 120, 
wherein the energy absorbing device 120 comprises a polymer reinforcement 18, 22, 100, 110, and a shell 16, 17, 19, 24, 26 comprising 2 walls extending from a back and forming a shell channel, wherein the shell comprises continuous fibers and a resin matrix (at least paragraphs [0028], [0031], [0034]-[0035]); wherein the polymer reinforcement structure is located in the shell channel (at least Figs. 4B, 5B, 13, 14); 
wherein the energy-absorbing device is located in the cavity (at least Figs. 1, 15).
Therefore, in view of the teachings of Zabik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the energy-absorbing device of the combination of Murakami et al., Wang, and Evans et al. as modified above in a cavity of a hollow structural vehicle component of a structural body of a vehicle according to the teachings of Zabik, in order to achieve the desirable result of effective energy absorption in a vehicle while reducing weight of the vehicle.
Regarding claim 41, the combination of Murakami et al., Wang, and Evans et al. as modified above discloses a vehicle (at least column 1 lines 13-21), comprising: the energy-absorbing device of Claim 22 (at least Figs. 1-6). But the combination of Murakami et al., Wang, and Evans et al. as modified above does not specifically disclose the vehicle comprising the structural vehicle component; an engine; a drive mechanism; and the energy-absorbing device of claim 22 located in a cavity of the structural vehicle component. 
Zabik (Figs. 1-15) discloses a vehicle, comprising: 
a structural vehicle component 11;
an energy-absorbing device 12, 20, 120, 
wherein the energy absorbing device 120 comprises a polymer reinforcement 18, 22, 100, 110, and a shell 16, 17, 19, 24, 26 comprising 2 walls extending from a back and forming a shell channel, wherein the shell comprises continuous fibers and a resin matrix (at least paragraphs [0028], [0031], [0034]-[0035]); wherein the polymer 
the energy-absorbing device located in a cavity of the structural vehicle component 11 (at least Figs. 1, 15).
Therefore, in view of the teachings of Zabik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the energy-absorbing device of the combination of Murakami et al., Wang, and Evans et al. as modified above in a cavity of the structural vehicle component of a vehicle according to the teachings of Zabik, in order to achieve the desirable result of effective energy absorption in a vehicle while reducing weight of the vehicle.
Further, examiner notes that a vehicle comprising an engine and a drive mechanism is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle of the combination of Murakami et al., Wang, and Evans et al. as modified above with an engine and a drive mechanism as such features are old and well known in the art, in order to achieve the desirable result of powering and driving/manipulating/steering the vehicle.
Claims 22-24, 30, 33-35, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (KR 10-2009-0042791 A) in view of Wang (CN 101797822 A).
Regarding claims 22-24 and 34, Evans et al. (Figs. 1-8C) discloses an energy-absorbing device 20, comprising:

wherein the polymer reinforcement structure comprises a polymer matrix and fibers (highlighted section of at least page 4 of the machine translation states “For example, the thermoplastic material of the support portion 24 comprises a first nylon. Specifically, for example, nylon is a fiber-reinforced nylon …”); and 
a shell 26 comprising two walls 54, 54 extending from a back 52 and forming a shell channel 50, 
wherein the shell comprises continuous fibers 28, 30 and a resin matrix (highlighted sections of at least page 5 of the machine translation);
wherein the polymer reinforcement structure 24 is located in the shell channel 50;
wherein the polymer reinforcement structure comprises 
honeycombs and/or 
ribs (at least Figs. 1-3, 8A-8C); and
wherein the continuous fibers 28, 30 comprise at least one of (claim 22)
fabric fibers 28, 30, 
wherein the fabric fibers 28, 30 are located in a single plane and oriented in at least two directions (at least claims; also highlighted section of at least page 5 of the machine translation states “Alternatively, the plurality of fibers can extend in different directions or can be woven, ie entangled with one another”; examiner notes that applicant discloses in paragraph [0034] of the PGPub that “Fabrics have fibers in a single plane and oriented in at least two  claim 23); and
unidirectional tape fibers, 
wherein greater than or equal to 90% of the unidirectional tape fibers are oriented in the same direction (highlighted section of at least page 5 of the machine translation states “Whether continuous or discontinuous, each of the plurality of fibers 28 preferably extends generally in the same direction”, therefore, Evans et al. meets this limitation)(claim 24) 
(to increase stiffness, rigidity, and impact strength of the reinforcing composite layer 26).
But Evans et al. does not specifically disclose the polymer reinforcement structure comprising chopped fibers (claim 22), wherein the chopped fibers are selected from glass fibers, carbon fibers, bamboo fibers, aramid fibers, and combinations comprising at least one of the foregoing (claim 34). Wang (Figs. 1-5) discloses that it is known in the art to provide a polymer reinforcement structure 2, wherein the polymer reinforcement structure comprises a polymer matrix and chopped fibers (claim 22), wherein the chopped fibers are selected from glass fibers, carbon fibers, bamboo fibers, aramid fibers, and combinations comprising at least one of the foregoing (at least paragraph [0029], [0033]) (claim 34), to achieve various high mechanical properties while facilitating production and reducing cost (at least abstract; paragraphs [0001]-[0035]; claims 1-4). Therefore, in view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the polymer reinforcement structure of Evans et al. chopped fibers according to the teachings of Wang, in order to achieve the desirable results of various high mechanical properties while facilitating production and reducing cost.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try making the above modification of providing the polymer reinforcement structure of Evans et al. comprising a polymer matrix with chopped fibers of Wang, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and the above modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007). 
Regarding claim 30, 33, 35, 37, and 38, the combination of Evans et al. and Wang as modified above discloses the device, 
(with respect to claim 30) wherein the polymer reinforcement structure 24 is inseparably attached to the shell 26 (at least Figs. 8A-8C);
(with respect to claim 33) wherein the resin matrix is a polymeric resin matrix; and the shell 26 comprises a laminate formed from a layup of fiber structures such that the layup has fiber orientation of angles comprising at least two different angles (at least Figs. 5A-5C);
(with respect to claim 35
(with respect to claim 37) wherein the device comprises no metal shell, coating, or housing;
(with respect to claim 38) wherein energy-absorbing device is metal free.
Regarding claim 40, the combination of Evans et al. and Wang as modified above discloses a vehicle, comprising:
the structural vehicle component 20, 24, 26; and
wherein the structural vehicle component is the energy-absorbing device of Claim 22 (at least Figs. 1-6). But the combination of Evans et al. and Wang as modified above does not specifically disclose the vehicle comprising an engine; and a drive mechanism. However, examiner notes that a vehicle comprising an engine and a drive mechanism is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle of the combination of Evans et al. and Wang as modified above with an engine and a drive mechanism as such features are old and well known in the art, in order to achieve the desirable result of powering and driving/manipulating/steering the vehicle.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (KR 10-2009-0042791 A) in view of Wang (CN 101797822 A) as applied to claim 22 above, and further in view of Koetter et al. (DE 10 2011 109 514 A1), previously cited by applicant.
Regarding claims 27 and 28, the combination of Evans et al. and Wang as modified above discloses the device wherein the shell 26 comprises a plurality of holes/openings 38 through the back of the shell; and some of the polymer matrix 24, 32,  the openings, forming a mechanical bond between the shell 26 and the polymer reinforcement structure 24. But the combination of Evans et al. and Wang as modified above does not specifically disclose wherein the shell comprises a plurality of holes through the walls and openings at edges of the shell; and some of the polymer matrix is located in the holes and the openings, forming a mechanical bond between the shell and the polymer reinforcement structure. Koetter et al. (Figs. 1-5) discloses that it is known in the art to provide a plurality of holes 6 through the walls 5 and openings 6 at edges of the shell 2, 5, and wherein some of the polymer matrix is located in the holes and openings, forming a mechanical bond between the shell and the polymer reinforcement structure (at least Fig. 3d and abstract). Therefore, in view of the teachings of Koetter et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Evans et al. and Wang as modified above with the plurality of holes and openings according to the teachings of Koetter et al., in order to achieve the desirable result of an improved durable and stable mechanical bond between the shell and the polymer reinforcement structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614





/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614